346 Ill. App. 467 (1952)
105 N.E.2d 122
William C. Martin, Appellant,
v.
New York, Chicago and St. Louis Railroad Company, Appellee.
Gen. No. 45,444.
Illinois Appellate Court.
Opinion filed March 19, 1952.
Released for publication April 25, 1952.
*468 Fuerst and Fuerst, and Schwartzberg & Barnett, for appellant.
Mark T. Barnett, Herbert S. Ogden, and Harry G. Fins, of counsel.
Winston, Strawn, Shaw & Black, for appellee.
Douglas C. Moir, and Edward J. Wendrow, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE FEINBERG.
Judgment affirmed.
Not to be published in full.